EXHIBIT 10.35


 [logo1.jpg] 
 
 [logo2.jpg] 
Phường Yên Hòa, Cầu Giấy,
Hà Nội, Việt Nam
Tel: + 84.4.556-4944
Fax: + 84.4.556-4955
 
9449 Balboa Ave., Suite 114
San Diego CA 92123, USA
Tel: (858) 571-8431
Fax: (858) 571-8497



CONTRACT FOR
COOPERATION AGREEMENT TO PROMOTE THE ‘.VN’ ccTLD


No: 8888 / VNNIC- HI-TEK /2009




Between
VIETNAM INTERNET NETWORK INFORMATION CENTRE
And
 HI-TEK MULTIMEDIA, INC.  (DBA: DOT VN, INC.)


-
Pursuant to the Civil code in the National Assembly adopted on 14/6/2005;



-
Pursuant to The Regulation on Management and Use of Internet Resources
promulgated with Decision No. 09/2008/QD-BTTTT on 9/12/2008 of The Minister of
Information and Communications



-
Pursuant to agreements between Vietnam Internet Network Information Centre and
HI-TEK Multimedia, Inc., (HI-Tek) on 19/3/2003



-
Pursuant to Cooperation Agreement to promote the ".VN" ccTLD between VNNIC and
Hi-Tek Multimedia on 16/03/2009;



-
Pursuant capabilities and needs cooperation of the parties,

 
 
Today, May 25th, 2009 in Hanoi, we are:


Party A
:
Vietnam Internet Network Information Centre (VNNIC)
       
Address
:
Yen Hoa, Cau Giay, Hanoi
       
Tel.
:
 +84-4-5564944
Fax:   84-4-5564955
       
Account
:
5512929 at Asian Commercial Bank in Hanoi
       
Representative
:
Mr. Nguyen Le Thuy
Position:   Director General
 
 
   
Party B
:
HI-TEK Multimedia, Inc. (dba: Dot VN, Inc.)
       
Address
:
9449 Balboa Ave, Suite 114, San Diego, CA 92123, USA
       
Tel.
:
+1.858.571-8431
Fax:    +1.858.571-8497
       
Account
:
832-6151555 at Wells Fargo
       
Representative
:
Mr. Lee. P. Johnson
Position:   President



Together the implementation of the terms of the contract as follows:



--------------------------------------------------------------------------------




Article 1. Conditions


1.
Party A is the manager of ".VN" domain name in Vietnam.  Party A desires to
promote the use of Internet domain name ".VN".  Party A guarantees that all of
the content, marketing and promotion by Article 3 of this agreement is valid, in
accordance with domain name policy development and Internet Vietnam.



2.
Party B is able to provide services to develop the ccTLD ".VN" in Vietnam and
abroad and is recognized by Party A as the domain name registrar ".VN"
authorized to serve as worldwide ".VN" marketing agent (hereinafter referred to
as "Marketing Agent”).



Article 2: Scope


Both sides agree to implement programs, which promote and advertise the
registration of the ".VN" domain name through advanced "Parking Page" technology
in order to (i) increase the number of registering ".VN", (ii) reduce the number
of unused domains and (iii) educate users as to the value of domain names;
simultaneously drive website visits toward relevant content.


Article 3: Content program "Parking Page"


3.1
"Parking Page" will, in the event that a domain name is not registered or is
expired, direct visitors to access a default website by searching domain name on
URL or Whois of all available or revoked ".VN" domain names that will allow
users to easily reserve or register the ".VN" domain name as well as attract
clicks to advertising links that match with the keywords relevant to the domain
name.



3.2
Parking Page will, when users type the ".VN" domain name in URL or Whois of
VNNIC or HI-TEK, apply the following procedures:



 
-
If the ".VN" domain name is not registered when the users type the domain name
directly in URL, it will resolve to a Parking Page which provides the current
unregistered status of the domain; recommendations on registration of the domain
name and allows the visitor to register the domain name via the HI-TEK online
payment gateway through a merchant account and will also feature advertising
links to other websites that has the content relevant to the available domain
name. (The tool is provided by HI-TEK in cooperated with foreign partners).



 
-
If the customer or registrar searches the Whois directory on the VNNIC
website   and the domain name is still available when the registrars,
registrants or users search the ".VN" in Whois, they will be directed to a
Parking Page which provide information on the status of the domain;
recommendations on registration and a list of links to all registrars; and will
also feature advertising links to other websites that has the content relevant
to the available domain name. (The tool is provided by HI-TEK in cooperated with
foreign partners).



 
-
All the advertising links will ensure that all the advertising contents do not
violate traditions and customs, or political policies.



Article 4: Responsibility and commitment of the parties


4.1
Party A’s Responsibility and Commitment



 
-
Co-operation and implementation deployment of positive program and a commitment
to put into operation the cooperation upon signing this agreement to increase
the number of ".VN" registration in the world and attract the domain name
customer register and renewal of domain name, as well as the implementation of
broadcast programs.

 
2

--------------------------------------------------------------------------------


 
 
-
Support the Party B extensive market and advertise this program in country and
abroad.



 
-
Support and implementation of technical issues, in collaboration with HI-TEK,
and foreign partners of HI-TEK to establish and implement the technical issues
related guarantee program is operated stable, safety, security, and achieve
continuous performance.



 
-
VNNIC is not responsible for the investment cost to implement the program.



 
-
Specify that Party B is the only partner allowed to implement and promote this
program “Parking Page”, create links connected to tools for “Domain
Registrations”, “Domain Appraisals” and “Smart Search Engine” for ccTLD ".VN" in
the world.



4.2
Party B’s Responsibility and Commitment



 
-
Provide tools and advanced technology, software technology to operate
effectively the “Domain Registrations", "Domain Appraisals" and "Smart Search
Engine" for the ccTLD ".VN" in the world.



 
-
Host and provide financial investment, infrastructure, administration for
project implementation to provide all services in the "Parking Page" upon
signing this agreement



 
-
Host and provide investment cost of the entire implementation of marketing,
promotion, community education on the value of ccTLD ".VN" but not limited to
the registration of new domain name, encouraged to ensure renewed domain,
activities in a continuous, stable, safe, proper purpose, which focus on
developing strong market in Vietnam



 
-
Co-operation and build scaled programs promoting and marketing of the first
level in the implementation of the promotion and development of domain, in both
quality and quantity with oversea partners such as Yahoo!, Google, Sedo,
NameDrive, Oversee, eNom, Key Systems and others having the capacity.



 
-
Application tools for e-commerce to allow registration and payment of domain. "
VN" online at the "Parking Page" of HI-TEK.



 
-
Host and implementation of technical issues, in collaboration with VNNIC and
foreign partners of HI-TEK to establish and implement the technical issues
involved.



Article 5: The implementation


VNNIC and Hi-Tek agree as to the details of the terms of this contract between
the parties and shall adhere to the anticipated procedures as follows:


5.1
Party A support and cooperation for the implementation by Party B to
successfully implement the "Parking Page" to the end of 2010.  Then, the two
sides will assess the participants as well as the effectiveness of the "Parking
Page" and discuss the project business.



5.2
During the deployment, both sides committ to communciate, to provide
comprehensive information to each other fully and timely issues related to the
cooperation agreement, manage and propose the content and methods of
cooperation, in full compliance with the law on the ccTLD ".VN".



5.3
The two sides agree to share all information and a commitment to responsibility
to protect all confidential information relating to research and business
development programs and ensure that this information is safe, secure, and will
not disclose information to any other party except as specifically agreed in
writing by the non disclosing party.

 
3

--------------------------------------------------------------------------------


 
5.4
When problems arise, the relevant business unit of each side which manages the
particular function will coordinate an internal review of the process.  For
problems arising that exceed the units’ authority and require more coordination
and support of other business units, the business units will report to the
higher management of each Party to consider solutions.



Article 6: Effective


6.1
Cooperation agreement is effective from the date of signing.



6.2
Both parties committed to proper implementation of the terms of the Agreement
and do not have authority to unilaterally change the content or transfer this
agreement.  During the implementation, if any problems or concerns, both sides
will negotiate in good faith toward a resolution.



6.3
The contract will be terminated if serious violations of the law on the ccTLD
".VN" which the authority required and has not resolved within 30 days of
receipt of said notice.



The Cooperation agreement consists of 6 sections, 4 pages, was prepared in 04
copies, each with the same value, each party holding 02 copies
 


PARTY A’s  REPRENTATIVE
Director General
 
PARTY B’s REPRENTATIVE
President
 
 
/s/ Nguyen Le Thuy
 
Nguyễn Lê Thúy
 
 
 
/s/ Lee Johnson
 
Lee P. Johnson



4

--------------------------------------------------------------------------------


 